Citation Nr: 0014817	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left hip disability claimed 
as resulting from August 1985 or January 1993 VA surgical 
procedures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1949 to October 
1951.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left hip disability claimed 
as resulting from August 1985 or January 1993 VA surgical 
procedures.  


FINDINGS OF FACT

1.  Prior to left hip arthroplasty in December 1985, the 
veteran had severe degenerative changes of the left hip with 
narrowing of the joint space and subchondral cyst formation.

2.  Several years after the veteran underwent arthroplasty of 
the left hip, the femoral component of the hip prosthesis 
loosened, and revision of the arthroplasty was performed in 
January 1993.

3.  The veteran now has heterotrophic bone formation with 
endosteal erosion anteromedial to the femoral stem of the hip 
replacement prosthesis.

4.  VA medical opinion establishes that the heterotrophic 
bone formation and endosteal erosion explains, at least in 
part, the veteran's complaints of left hip pain.


CONCLUSION OF LAW

The veteran is entitled to compensation under 38 U.S.C.A. § 
1151 for additional left hip disability following August 1985 
or January 1993 VA surgical procedures.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that August 1985 or January 1993 VA 
surgical procedures on his left hip resulted in additional 
left knee disability.  In particular, the veteran contends 
that, following the December 1985 left hip replacement, a 
second left hip surgery was required in January 1993, and the 
second surgery resulted in constant left leg pain.  He 
contends that he is entitled to benefits under 38 U.S.C.A. 
§ 1151 for additional left hip and leg disability resulting 
from the two surgical procedures.  

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

However, the first step in reviewing a claim for benefits 
under 38 U.S.C.A. § 1151 is to determine whether the veteran 
has presented a well-grounded claim.  In this regard, the 
veteran bears the burden of submitting sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  Simply stated, a well-
grounded claim must be plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
that a claim is "plausible" or "possible" is required for 
the claim to be well grounded.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995). 

The regulation which implements the statutory benefits set 
out in 38 U.S.C.A. § 1151 provides, in pertinent part, that, 
in determining whether additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  The regulation further 
provides that compensation is not payable for "the 
continuance or natural progress" of disease or injury for 
which VA care was authorized.  38 C.F.R. § 3.358(b)(2) 
(1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); VAOPGCPREC 40-97 
(1997).  Since the veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Thus, to establish a well-grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide, as to each 
claim under section 1151, competent evidence of the existence 
of two elements: (1) that he suffered an additional 
disability when his condition prior to and after the VA 
treatment alleged to have caused the additional disability 
are compared; and, (2) that the additional disability 
occurred as the result of the VA hospitalization or surgical 
treatment, irrespective of fault.

In this case, the evidence reflects that the veteran, who had 
severe degenerative changes of the left hip with narrowing of 
the joint space and associated subchondral cyst formation, 
underwent total left hip arthroplasty at a VA facility in 
December 1995.  The preoperative records reflect that the 
veteran complained of continuous, intolerable aching in the 
left hip.  He walked with an abductor limp and used a cane.  

VA outpatient treatment notes dated in September 1988 reflect 
an assessment that the veteran was doing well.  His only 
complaint was occasional stabbing pain in the left groin, 
without any pattern.  No complaints regarding the left hip 
were noted during VA hospitalization in August 1989.

In October 1991, the veteran complained of left hip and 
buttock pain.  The veteran was unable to arise from a chair 
as a result of hip pain.  In December 1991, loosening of the 
femoral component of the left THA (total hip arthroplasty) 
was tentatively diagnosed, and a bone scan was interpreted as 
consistent with such loosening.  The veteran began using a 
cane again.  

In January 1993, the left hip replacement was revised and the 
loose femoral head component was removed and replaced.  
Postoperatively, the veteran's pain was initially decreased 
compared to pain prior to the revision, although the veteran 
remained unable to walk without the support of a cane.  
However, over time, the veteran began complaining of 
increased pain in the left leg and groin area.   

In March 1995, benefits under 38 U.S.C.A. § 1151 were denied, 
on the basis that the veteran's pain following both VA 
surgical procedures was less than the pain he had prior to 
both surgical procedures.  

On VA examination conducted in January 1997, the veteran had 
a well-healed, nontender scar at the left hip.  Range of 
motion was to 90 degrees of flexion, 30 degrees of abduction, 
and rotation was not limited.  The veteran was able to walk 
with the support of a cane for four or five blocks, but was 
unable to walk farther because of pain.  He was unable to 
walk up stairs.  He had a fairly even gait and no limp was 
noted.  The examiner concluded that the "repeated 
arthroplasty of the left hip did not relieve any disability 
which had been present prior to surgery."  The examiner 
further notes that "since it is not known the degree of 
disability present prior to surgery, it cannot be determined 
whether the surgery has actually added to the existing 
disability."  

The RO concluded that, since the examiner did not state that 
there was added disability, the current disability 
experienced by the veteran was the result of natural 
progression which could not be compensated under 38 U.S.C.A. 
§ 1151. 

On VA examination conducted in December 1998, the veteran 
complained of pain in the left lateral hip extending down 
into the left groin.  Radiologic examination in April 1998 
disclosed heterotrophic bone formation with evidence of 
increased endosteal erosion anteromedial to the tip of the 
femoral head stem, probably explaining in part the hip pain.  

The examiner's findings and opinion that there is 
heterotrophic bone formation and erosion of the endosteum 
anteromedial to the tip of the femoral head stem apparently 
refers to the portion of the artificial prosthesis that is 
inserted into the femur to hold in place the portion of the 
prosthesis that replaces the head of the femur and 
articulates with the pelvis.  The examiner's opinion, in 
essence, that the artificial prosthesis is causing a bone 
reaction which causes pain warrants a finding that the VA 
surgical procedures, which included the insertion of the 
prosthesis, have resulted in an additional disability, 
heterotrophic bone formation and erosion of the endosteum, as 
there is no medical evidence that such disability was present 
prior to the VA surgical procedures.  There is no evidence 
that this process is a natural progression of the veteran's 
arthritis, and the examiner's statement that the bone changes 
seen on radiologic examination are bordering the artificial 
prosthesis suggest that the prosthesis is the cause of the 
changes, although the examiner did not explicitly so opine.  
In any event, there is no medical evidence that heterotrophic 
bone formation was present prior to the left hip surgeries, 
and there is no medical opinion that the current findings are 
related to or a natural progression of degenerative joint 
disease.  

The evidence establishes that the veteran received all 
surgical care for both left hip procedures, as well as 
postoperative care for complications of that procedure, from 
VA.  The evidence does not in any way suggest or imply that 
there was any fault or negligence in the VA care.  However, 
the veteran filed his claim at a time when a showing of fault 
was not required for compensation under 38 U.S.C.A. § 1151, 
as interpreted in the applicable judicial decisions.  

There is evidence of "additional" disability, as 
established by the medical identification of heterotrophic 
bone formation and erosion of the endosteum.  There is no 
evidence that the veteran was advised that bone formation 
changes now present were an expected result of the surgery.  
The evidence further reflects that the "additional" 
disability identified is currently present.  The evidence 
establishes that the criteria for benefits under 38 U.S.C.A. 
§ 1151 are met.  An award of compensation under 38 U.S.C.A. 
§ 1151 for additional disability resulting from the veteran's 
1985 and 1993 VA left hip surgeries is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, including heterotrophic bone formation 
with endosteal erosion anteromedial to the femoral stem of a 
left hip prosthesis, is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

